Citation Nr: 0332187	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected traumatic degenerative joint disease and 
surgical scar, left knee, status post left total knee 
replacement, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from October 1960 
to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the veteran's claim of 
entitlement to a disability evaluation in excess of 30 
percent for his service-connected residuals of a total left 
knee replacement.  The veteran's representative submitted 
additional arguments to the Board in April 2003 and October 
2003, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran's left knee disability, characterized as 
traumatic degenerative joint disease and surgical scar, left 
knee, status post left total knee replacement, is not 
manifested by objective evidence of severely painful motion 
or weakness, ankylosis, symptomatic scarring, limitation of 
extension to 30 degrees, instability, or by nonunion of the 
tibia and fibula with loose motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for traumatic degenerative joint disease and surgical scar, 
left knee, status post left total knee replacement, have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5055, 5256, 5257, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
evaluation for his service-connected left knee disorder.  He 
argues that even after his left knee replacement, he has 
experienced pain in his knee upon touching, weight-bearing, 
walking, standing, and even sleeping.  He states that he also 
experiences limitation of flexion and extension to the point 
that he is unable to get up from a squat without support, and 
that his knee has given out causing him to fall on several 
occasions.   He contends that his disability evaluation 
should be increased accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claim.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  The issue 
before the Board is based upon a claim for an increased 
rating filed by the veteran in December 2000.  There is no 
specific form created by VA for that purpose.  The claim 
appeared substantially complete on its face.  The veteran 
clearly identified the disability in question and the benefit 
sought.  Further, he set out the bases for the claim.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the February 2001 rating decision; 
January 2002 statement of the case; and August 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's VA treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
left knee pathology than is already of record.  Consequently, 
it does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  In the August 
2002 supplemental statement of the case, the veteran was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In correspondence and 
arguments submitted by them in April 2002, November 2002, and 
October 2003, the veteran and his representative have clearly 
evinced an understanding of the respective responsibilities 
outlined in Quartuccio v. Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the veteran was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
his claim in the August 2002 supplemental statement of the 
case from the RO.  That statement indicated, however, that 
the veteran had 60 days to respond.  It is noteworthy that 
the veteran provided additional evidence in November 2002, 
long after the foregoing 60 response period.  It is also most 
significant to note that, in a statement submitted in April 
2003, the veteran's representative indicated that the 
evidentiary record in its totality constitutes the available 
record for review.  Given that the veteran has been fully 
advised of his rights and responsibilities under the VCAA, 
that he has had more than a full year to respond to that VCAA 
notice, that he responded following the cited 60 day response 
period, and that the appellant's representative has indicated 
that the evidentiary record is complete, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Additionally, the veteran was afforded pertinent VA 
examinations in October 2000 and June 2002.  The requirements 
of the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Indeed, the veteran's representative 
indicated that the evidentiary record in its totality has 
been made available.  VA has satisfied its duties to inform 
and assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The veteran contends that his left knee disorder is more 
severe than the current rating indicates.  He avers that it 
is manifested by pain upon touching, weight-bearing, walking, 
standing, and even sleeping.  He states that he also 
experiences limitation of flexion and extension to the point 
that he is unable to get up from a squat without support, and 
that his left knee has given out causing him to fall on 
several occasions.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected left knee disability, status 
post total knee replacement, is currently evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Under that Code, replacement of the 
knee joint with a prosthesis warrants a 100 percent 
evaluation for a one-year period following implantation of 
the prosthesis.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, 
a 60 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability will be rated be rated by analogy to 
diagnostic codes 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 
5261, limitation of extension is rated 40 percent disabling 
when extension is limited to 30 degrees.  Under Diagnostic 
Code 5262, nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.

Service connection for residuals of a left knee injury was 
granted in a March 1994 rating decision, with a 
noncompensable evaluation assigned based upon a diagnosis of 
residual status post surgery (left medial meniscectomy) on 
the left knee with degenerative joint disease, and mild 
decreased flexion with pain.  The veteran disagreed with the 
evaluation assigned.  Following additional development, a 
March 1995 rating decision, increased the disability 
evaluation for the left knee to a 10 percent rating effective 
from the date of the original grant of service connection, 
November 9, 1993.  This evaluation was based upon the 
existence of degenerative changes, slight instability, a well 
healed surgical scar and noncompensable limitation of motion.  

The veteran underwent a total left knee replacement in March 
1995.  In a June 1995 rating decision, the veteran was 
assigned a 30 percent disability rating following the 
prescribed period for assigning a 100 percent disability 
rating under 38 C.F.R. § 4.30 and Diagnostic Code 5055.  As 
discussed above, a 30 percent schedular rating is the minimum 
evaluation that may be assigned for a knee replacement.

The veteran has consistently maintained that he suffers from 
constant left knee pain, and frequent instability.  The Board 
finds however, that neither severe weakness of the left leg, 
nor severe pain, nor instability has objectively been 
demonstrated in the left knee on either VA compensation 
examination or upon the several VA outpatient treatment 
examinations that took place since the veteran filed the 
instant claim in September 2000.  The Board notes in this 
regard that the October 2000 and June 2002 VA orthopedic 
examinations were extremely thorough.  The examiner in each 
case was provided with the veteran's claims file.  The June 
2002 examination report included a detailed history of the 
veteran's left knee disability.  By the same token, the VA 
outpatient treatment examinations that were made for the 
assessment of the status of the veteran's left knee 
prosthesis were also extremely thorough.  These examinations 
occurred on a regular basis, including in March 2001, May 
2001, July 2001, November 2001, and May 2002.  

Within the context of these examination reports, the veteran 
was noted to use a cane and a left knee brace when he 
traveled outside; however, he also reported that he could 
walk as long as an hour and a half before he became fatigued.  
The veteran has reported pain in the left knee, but the pain 
has generally been associated with activity such as walking 
down stairs.  Symptomatic surgical scars have not been 
complained of or shown.  Range of motion of the left knee was 
found in May 2002 to be full extension to 0 degrees with 110 
degrees of flexion.  Upon the most recent VA examination in 
June 2002, left knee range of motion was full extension to 0 
degrees with 115 degrees of flexion.  There was pain noted at 
the extreme of full flexion, but no pain on extension.  
Moreover, the June 2002 VA examiner found no instability or 
weakness and no abnormal movement or guarding.  Further, 
objective evidence of severe pain, such as incoordination on 
use or disuse atrophy has never been evident with respect to 
the left knee joint.  

The Board recognizes that the veteran clearly has limitation 
of motion of the left knee due to pain on motion.  The 
limitation was described in the June 2002 VA examination 
report based upon pain at the extreme of full flexion.  By 
analogy, limitation of flexion to 110 degrees under 
Diagnostic Code 5260 would not even provide a compensable 
evaluation.  It is inconceivable that such limitation would 
be tantamount to "chronic residuals consisting of severely 
painful motion or severe weakness in the affected extremity" 
under Diagnostic Code 5055 so as to warrant an evaluation 
greater than the current 30 percent rating.  

There is no objective evidence that the veteran suffers from 
nonunion of the tibia and fibula, with loose movement 
requiring a knee brace.  As the veteran retains considerable 
left knee motion, the joint is not ankylosed.  In addition, 
the ranges of motion reported on all VA examinations do not 
warrant assignment of an increased rating based on limitation 
of motion.  Thus, a higher disability rating under Diagnostic 
Codes 5260, 5261 or 5262 would be unwarranted.

The veteran has stated that he has experienced instability in 
the left knee, alleging that it has given out and caused him 
to fall on more than one occasion.  Pursuant to Diagnostic 
Code 5257, 30 percent is the maximum evaluation provided for 
recurrent subluxation or lateral instability.  Thus, a higher 
evaluation based on instability is not warranted.  VAOPGCPREC 
23-97 and VAOPGCPREC 9-98, however, permit separate 
evaluations for arthritis and instability of the knee, but do 
not permit favorable action in this case.  While there is 
evidence of a diagnosis of degenerative joint disease in the 
left knee, and that diagnosis is included in the description 
of the service-connected disability, given that the veteran 
has had a total left knee replacement, it is inconceivable 
that degenerative joint disease continues to be present in 
that knee.  X-rays in recent years do not document 
degenerative joint disease.  Even if one were to make the 
case that it does, there is no objective evidence of 
instability in the left knee.  Upon VA examination in October 
2000, there were negative drawer and McMurray signs.  In 
March 2001, the left knee was found to be extremely stable to 
varus/valgus stress.  Although an orthopedic consultation in 
November 2001 suggested a loosening of the tibia components 
of the left knee, the knee was described as stable.  Normal 
stability was found in a May 2002 examination.  The June 2002 
VA examination report indicated that patellar alignment was 
normal, with no subluxation.  Anterior, posterior, varus and 
valgus stress were applied to the left knee, and the knee was 
stable.  Thus, there is no basis for separate evaluations for 
arthritis and instability.

The Board has carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to 
pain.  In this case, Diagnostic Code 5055 includes the 
consideration of pain, limitation of motion or weakness in 
the affected extremity in rating prosthetic knee joint 
replacement residuals.  While there is evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  The Board notes the 
veteran's complaints of left knee pain; however, there is no 
evidence of record to show that it is of such severity as to 
cause impairment that rises to the level of an evaluation in 
excess of 30 percent.  In this regard, the veteran's self-
appraisals of pain being 8 on a scale of 10 have not been 
replicated upon VA examination, except perhaps on the 
extremes of flexion beyond 100 degrees.  Moreover, factors 
such as weakness, fatigability, or incoordination are not 
indicated on the record to an extent that would support the 
assignment of a rating higher than 30 percent, as stated 
herein.  Thus an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45 would not be applicable.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  Accordingly, the Board concludes 
that the residuals of the left knee total replacement are not 
more than 30 percent disabling.

Finally, the Board notes that the veteran's representative 
has recently argued that the RO did not consider the 
provisions of 38 C.F.R. § 3.321 (2003), and has stated that 
the veteran's left knee presents such an unusual disability 
picture so as to require application of that regulation.  The 
Board observes, however, that the RO did consider 38 C.F.R. 
§ 3.321 in conjunction with the issuance of the January 2002 
statement of the case, wherein it was found inapplicable.  
The Board concurs with that conclusion, and finds that the 
veteran's service-connected left knee disability has never 
presented such an exceptional or unusual disability picture, 
characterized by such factors as frequent periods of 
hospitalization or marked interference with work, to warrant 
referral of the case to the Director of the Compensation and 
Pension Service for the consideration of an extra-schedular 
rating for any period of time since the veteran filed his 
claim for an increased evaluation.  38 C.F.R. § 3.321(b).  
The veteran has sought treatment for the knee on several 
occasions, but has not been hospitalized for that disability 
since his left knee replacement in 1995.  Further, there is 
no indication that it would interfere with his ability to 
work to a degree contemplated by the current 30 percent 
evaluation, given, for example, that he is able to walk for 
an hour and a half.  

In conclusion, it is important to recognize in this analysis 
that a 30 percent disability evaluation recognizes 
considerable impairment.  It is also noteworthy that the 
veteran has other significant nonservice-connected 
disabilities that affect his ability to ambulate.  Upon his 
most recent outpatient treatment between July and October 
2002, his most pressing complaints pertained to nonservice-
connected low back and shoulder disabilities.  He voiced no 
specific complaints regarding his left knee.   The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability evaluation for 
traumatic degenerative joint disease and surgical scar, left 
knee, status post left total knee replacement, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



